DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 01/03/2022.
Claims 1-5, 7-10, 13, 15 have been amended; and new claims 21-24 have been added. Therefore, claims 1-24 are currently pending in this application.
Claim Rejections - 35 USC § 101
4.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-24 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category, for example, a process (per clams 1-17 and 21-24), or an apparatus (per claims 18-20).
(Step 2A) [Wingdings font/0xE0] Prong (i):
abstract idea, as shown below: 
— 	Considering claim 1, the following claimed limitations recite an abstract idea:
administering one or more therapeutics to [a] patient to improve a plurality of neurohumoral factors that cause the MCI or the dementia of the patient, wherein the one or more therapeutics comprise an instruction for an achievement task; detecting at least one neurohumoral change among the plurality of neurohumoral factors occurring because of the patient's performance of the one or more instructions; detecting the patient's adherence to the one or more instructions; generating one or more digital instructions to treat at least one imbalance of the plurality of neurohumoral factors based on the at least one neurohumoral change and the adherence.
— 	Considering claim 13, the following claimed limitations recite an abstract idea: administering one or more therapeutics to improve a plurality of neurohumoral factors that cause MCI or dementia of a subject, wherein the one or more l therapeutics comprise first one or more instructions that are generated to treat at least one imbalance of the plurality of neurohumoral factors based on at least one neurohumoral change among the plurality of neurohumoral factors by performing the one or more instructions, and the first one or more instructions include an instruction for an achievement task; detecting at least one neurohumoral change among the plurality of neurohumoral factors occurring because of the patient's performance of the one or more instructions; detecting the patient's adherence to the one or more digital instructions; generating one or more instructions to treat at least one imbalance of the plurality of neurohumoral factors based on the at least one neurohumoral change and the adherence..
— 	Considering claim 18, the following claimed limitations recite an abstract idea: generate one or more therapeutics to improve a plurality of neurohumoral factors that cause MCI or dementia of a subject, wherein the one or more therapeutics comprise one or more instructions that are generated to treat at least one imbalance of the plurality of neurohumoral factors based on at least one neurohumoral change among the plurality of neurohumoral factors by the subject's performance of the one or more instructions.
— 	Considering claim 24, the following claimed limitations recite an abstract idea:
administering one or more therapeutics/[instructions] to [a] patient to improve a plurality of neurohumoral factors that cause MCI or dementia of the patient, detecting the patient's adherence to the one or more instructions; and generating one or more instructions to treat at least one imbalance of the plurality of neurohumoral factors based on the adherence. 

Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, which is part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior; such as following rules or instructions, etc. 
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements. For instance, considering the context of the term “digital” instructions or therapeutics, as recited per claims 1-17 and 21-24,  (note that the wireless transmit/receive unit recited per claim 12 is construed as a computer). 
Similarly, regarding claims 18-20, these claims also comprise a computer, which is utilized to facilitate the process of generating one or more digital therapeutics; and wherein, per claim 20, the computer is further utilized to transmit and receive information (e.g. transmitting the result of the subject’s performance to a device of a medical entity; and receiving one or more digital therapeutics from the device). 
Furthermore, each of claims 1-17 and 21-24 recites at least one sensor for detecting the patient’s adherence to the one or more digital instructions. However, the sensor is utilized merely for data gathering purpose; and therefore, this is directed to insignificant extra-solution activity. See also Mayo, 566 U.S. at 79 (concluding that additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity, which was insufficient to confer patent eligibility).
Accordingly, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
abstract idea. 
(Step 2B)
Accordingly, when each of the current claims is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitation(s) to transform the claimed abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. receiving one or more inputs from a user(s); receiving data obtained from a conventional sensor; analyzing the received inputs/data using an algorithm; generating and/or presenting information based on the analysis of the inputs; transmitting/receiving information to/from an external device, etc.). Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is worth noting—per the original disclosure—that the current claimed invention is directed to a conventional and generic arrangement of the additional elements. For instance, the disclosure describes a conventional computing device (e.g. a cellular phone, a personal digital assistant; a laptop, etc.), which is utilized to generate instructions (i.e. information) for treating a medical condition of a user; wherein inputs from the user are collected and analyzed; and wherein the instructions are also generated based on therapeutic hypothesis, etc. (see [0042], [0043], [0059]).  
In addition, it is a routine and conventional practice in the art to utilize the conventional computer system to facilitate the presentation of instruction/information to e.g. input from the person; data obtained via a sensor), and thereby generating one or more pertinent information/instruction to improve one or more conditions of the person, etc., is already directed to a conventional, routine and well-known activity in the art (e.g. see US 2008/0086318; US 6,527,712; US 2006/0183980). 
The observations above confirm that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 2-12, 14-17, 19 and 20-23). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element to facilitate the abstract idea. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept” (e.g. an element—or a combination of elements—that provides an improvement in computer-related technology). 
►	Applicant’s arguments directed to section §101 have been fully considered (the arguments filed on 01/03/2022). The arguments are not persuasive. Applicant argues (see page 7 of the argument),  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is allegedly directed to an abstract idea without significantly more . . . 
In considering the Prong two of Step 2A in accordance with the US PTO guideline, Applicant respectfully direct the Examiner's attention to slides 20 and 21 of USPTO 2019 Revised Patent Subject Matter Eligibility Guideline . . . The present claims are directed to treating mild cognitive impairment (MCI) or dementia with specific digital therapeutics, applying an alleged judicial exception to effect a particular treatment for a disease or medical condition. The office action, however, is silent regarding the treating aspect of the present claims. The US PTO guideline recognizes treating methods as integrating judicial exception into a practical 
In addition, without acquiescing to the merits of the rejection solely to expedite prosecution, Applicant has amended independent claims to incorporate specific sensors and detecting steps as suggested by the Examiner during the interview, rendering the above rejection moot. Applicant submits that the additional detecting and generating steps apply the alleged judicial exception in other meaningful way beyond generally linking the use of the judicial exception to a particular treatment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Accordingly, Applicant respectfully requests withdrawal of the above rejection at least because the present claims recite additional detecting and generating steps that integrate the alleged judicial exception into a practical application under the Prong Two of Step 2A.

	However, the Office respectfully disagrees with the above arguments at least for the following reasons:
	Firstly, none of the current claims implements an element—or a combination of elements—that provides an improvement to the relevant existing technology. Although Applicant is referring to the eligibility guidance (e.g. slide 21 of the Eligibility Guideline Advanced Module) to assert that treating methods integrate a judicial exception into a practical application, neither the guidance nor the MPEP necessarily indicates that all treatment methods integrate a judicial exception into a practical application. In contrast, the guidance (also the MPEP) indicates that a claimed invention integrates a judicial exception into a practical application, for example, when the claimed invention implements an element—or a combination of elements—that provides an improvement to the relevant existing technology (see slide 22 of the same Advanced Module). In the instant case, none of the current claims implements an element—or a combination of elements—that provides an improvement to the relevant existing technology. Instead, the current claims utilize the conventional technology (e.g. a computing device, a conventional sensor) as a tool to facilitate the presentation of instructions to a patient, so the MCI or dementia) of the patient is treated provided that the patient followed the instructions. The above confirms the claimed additional elements fail to integrate the abstract idea into a practical application. Consequently, Applicant’s arguments are not persuasive.  
	Secondly, Applicant is asserting that the sensor and the detection steps currently added to some of the claims (claims 1-17 and 21-24) are sufficient overcome the rejection. However, as already discussed above (e.g. see the analysis presented under section §101), none of the elements currently added is sufficient to overcome section §101. This is because the claimed elements—alone or in combination—do not provide an improvement to the relevant existing technology. For instance, the claimed computer elements, including the sensor, are utilized merely to perform conventional computer functions (e.g. displaying instructions to a user; detecting the user’s performance via a conventional sensor, etc.). Moreover, during the interview (the interview conducted on November 16, 2021), the Examiner has not suggested that adding a sensor or detection steps is sufficient to overcome the rejection under section §101. Particularly, the limitations currently added (e.g. the step of detecting neurohumoral change, and/or the use of a sensor to detect the patient’s adherence to an instruction, etc.) do not involve an arrangement beyond the relevant existing technology. Given Applicant’s assumption, there appears to be some misinterpretation regarding the discussion presented during the interview.   
	Thus, at least for the reasons discussed above, the Office concludes that the current claims fail to amount to “significantly more” than an abstract idea. 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C.112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C.112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

●	Claims 1-17 and 21-24 are rejected under 35 U.S.C.112(a) or 35 U.S.C.112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
	Each of claims 1, 13, and 24 recites “detecting the patient's adherence to the one or more digital instructions by at least one sensor selected from the group consisting of a gyroscope, an accelerometer, a hall effect sensor, a magnetometer, an orientation sensor, a proximity sensor, a temperature sensor, a time sensor, a geolocation sensor, an altimeter, a light sensor, a touch sensor, a magnetometer, a barometer, a gesture sensor, a biometric sensor, a humidity sensor” (emphasis added). 
	However, the original disclosure does not have sufficient written description regarding the use of each and every sensor listed in the claims for detecting the patient’s adherence to the one or more digital instructions. 
For instance, the specification in general describes the use of a device (such as a cellular telephone, PDA, etc.) that implements a transceiver; and wherein the transceiver is coupled to a transmit/receive element that transmits or receives IR, UV or visible light signals (e.g. see [0059] to [0061]). The specification further in general describes that use of peripheral devices that include one or more sensors; such as, “a gyroscope, an 
However, there is no description regarding the use of each and every sensor listed above to detect the patient's adherence to the one or more digital instructions.
In addition, each of claims 1 and 13 recites, “detecting at least one neurohumoral change among the plurality of neurohumoral factors occurring because of the patient's performance of the one or more digital instructions” (emphasis added).
Although the disclosure describes, for example, determining whether the patient has executed the instructions (e.g. [0079), it lacks sufficient written description regarding any implementation directed to detecting a neurohumoral change among the plurality of neurohumoral factors. Instead, the disclosure appears to (i) deduce the neurohumoral factors using therapeutic hypothesis (based on MOA), and then (ii) utilize “imaginary parameters” to associate specific instructions to the deduced  neurohumoral factors (e.g. see [0086] of the specification). 
Note that, when an amendmeent is filed in reply to an objection or rejection based on 35 U.S.C. 112(a), or first paragraph (pre-AIA ), a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure (see MPEP 2163.06).
6.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 1-17 and 21-24 are rejected under 35 U.S.C.112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(a)	Claim 1 recites the limitation, “the one or more digital instructions”, in line 9 of the claim; however, there is insufficient antecedent basis for the above limitation in the claim. 
	Claim 1 further recites the limitation, “magnetometer”, in each of lines 12 and 13 of the claim. However, it is unclear whether the second term is implying an additional magnetometer. 
Thus, at least for the reasons above, each of claims 1-12 and 21-23 are ambiguous.   
(b)	Claim 13 recites the limitation, “magnetometer”, in each of lines 13 and 14 of the claim. However, it is unclear whether the second term is implying an additional magnetometer. Thus, at least for the reasons above, each of claims 13-17 are ambiguous.   
(c)	Claim 24 recites the limitation, “the one or more digital instructions”, in line 5 of the claim; however, the above term lacks sufficient antecedent basis in the claim since it is unclear whether it is referring to the term “one or more digital therapeutics”. 

(d)	Each of claims 1 and 13 recites, “detecting at least one neurohumoral change among the plurality of neurohumoral factors occurring because of the patient's performance of the one or more digital instructions” (emphasis added).
	However, it is unclear how such neurohumoral change is detected among the plurality of neurohumoral factors occurring due to the patient's performance of the one or more digital instructions. 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
DenBoer 2016/0321945 in view of Slepian 2018/0292888.
	Regarding claim 1, DenBoer teaches the following claimed limitations: a method of treating a patient with mild cognitive impairment (MCI) or dementia by one or more digital therapeutics, the method comprising: administering the one or more digital therapeutics to the patient to improve a plurality of factors that cause the MCI or the dementia of the patient, wherein the one or more digital therapeutics comprise an instruction for an achievement [of] task ([0055], [076], [0080], [0092]: e.g. a system/method for assessing and enhancing cognitive abilities of a patient; wherein the system dynamically determines, based on the patient’s initial cognitive ability/score (such as the patient scoring 21 [or less] out of 30 points, etc.), one or more cognitive exercises/instructions that are useful to improve the patient’s cognitive capability. It is worth noting that the cognitive assessment evaluates various factors relating to MCI or dementia; such as: visuospatial function, memory, attention, etc., and therefore, the cognitive exercises/instructions being presented to the patient improve a plurality of factors that cause the MCI or the dementia of the patient. Furthermore, one or more of the activities already comprise an instruction for an achievement of a task; such as requiring the patient to link letters/numbers, etc.); generating one or more digital instructions to treat at least one imbalance of the plurality of factors based on the at least one [factor] change and the adherence ([0094], [0099]; e.g. based on the patient’s cognitive result, the system dynamically determines additional cognitive exercises to be presented to the patient).
DenBoer does not explicitly describe the factors in terms of  neurohumoral factors, wherein at least one neurohumoral change among the plurality of neurohumoral factors occurring is detected because of the patient's performance of the one or more 
It is worth noting that neurohumoral factors are natural conditions of the body; and wherein performing a mental and/or physical activity inherently affects one or more of the neurohumoral factors; such as, causing an imbalance or change in one or more of neurohumoral factors. 
In this regard, DenBoer first determines the patient’s cognitive state; such as (i) presenting one or more questions to the patient in order to gather data specific to the patient (e.g. the patient’s background, personality traits, etc.), (ii) presenting an initial cognitive assessment to determine the patient’s condition (e.g. one or more assessments to test the patient’s visuospatial function, memory, attention, etc.) ([0076] to [0079]). Furthermore, based on the evaluation of the data gathered above, DenBoer presents information regarding one or more exercises that help the patient to improve his/her cognitive capabilities ([0094], [0099]; also FIG 10B to FIG 10E).
In addition, Slepian discloses a system that provides a patient with a therapy (e.g. activities to be performed) in order to treat the patient’s condition(s), such as a condition(s) that the patient or a health professional identified ([0011; [0039]), wherein the system also determines, via information gathered from one or more sensors ([0050] to [0053]), the user’s responses to the treatment/therapy, wherein one or more of the sensors detect one or more bodily factors, including neurological and neurohumoral responses ([0084], [0085]); and furthermore, the system provides updated treatment 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of DenBoer in view of Slepian; for example, by incorporating one or more sensors in order to determine activities related to a treatment/therapy that the patient has performed; and wherein the system further provides one or more treatments or therapies based on various data gathered regarding the patient (e.g. input provided by the patient and/or a clinician; data received from one or more of the sensors, etc.), in order to provide one or more mental and/or physical activities that are more pertinent to improve the patient’s conditions (e.g. virtual and/or outdoor activities that improve the patient’s memory by affecting neurohumoral factors associated with memory; virtual and/or outdoor activities that improve the patient’s attention by affecting neurohumoral factors associated with attention, etc.), so that the patient would have a better chance to easily improve his/her cognitive ability in reasonable amount of time.
Regarding claim 2, DenBoer in view of Slepian teaches the claimed limitations as discussed above per claim 1. 
Claim 2 is merely listing one or more of the biological elements normally found in the body (“wherein the plurality of neurohumoral factors include at least one of sex steroid hormone, insulin-like growth factor-2 (IGF-2), β-catenin in Wnt signaling, Bcl-2-associated athanogene 1 (BAG 1), cAMP response element-binding protein (CREB), inflammation factors, corticosteroids, or neurohormones”).
As already discussed per claim 1, the type of mental and/or physical activities that the patient is performing normally affects one or more of the biological elements in e.g. neurohumoral factors associated with memory; neurohumoral factors associated with attention, etc.); and wherein neurohumoral factors are naturally occurring biological elements. Accordingly, the discussion presented with respect to claim 1 already addresses claim 2.
Regarding claim 3, DenBoer in view of Slepian teaches the claimed limitations as discussed above per claim 1. 
Claim 3 is merely listing one or more of the biological elements normally found in the body (“wherein the plurality of neurohumoral factors include at least one factor selected from the group consisting of cortisol, glucocorticoid, dopamine, noradrenaline, and somatostatin”).
Similar to the point made per claim 1, the type of mental and/or physical activities that the patient is performing normally affects one or more of the biological elements in the body (e.g. neurohumoral factors associated with memory; neurohumoral factors associated with attention, etc.); and wherein neurohumoral factors are naturally occurring biological elements. Accordingly, the discussion presented with respect to claim 1 already addresses claim 3.
Regarding claim 4, DenBoer in view of Slepian teaches the claimed limitations as discussed above per claim 1. 
DenBoer further teaches, wherein the one or more digital instructions further includes at least one instruction selected from the group consisting of instructions for an execution environment setting, a lifestyle change, learning, exercising, being affirmative ([0092], [0099]: e.g. the system presents to the patient at least instruction relating to exercising, etc.).

Regarding claim 5, DenBoer in view of Slepian teaches the claimed limitations as discussed above per claim 4.
Claim 5 is also listing one or more of the biological elements found in the body (“wherein the at least one imbalance of the plurality of neurohumoral factors includes at least one of a sex steroid hormone imbalance, an IGF-2 decrease, a β-catenin degradation, a BAG 1 inactivation, a CREB inactivation, an increase in inflammation factors, a corticosteroids increase, or a neurohormone decrease”). 
As already discussed per claim 1, the modified system presents information to the patient regarding one or more mental and/or physical activities that the patient must perform; such as: virtual and/or outdoor activities that improve the patient’s memory by affecting neurohumoral factors associated with memory; virtual and/or outdoor activities that improve the patient’s attention by affecting neurohumoral factors associated with attention, etc.  Accordingly, the above treats the imbalance of at least one or more of the neurohumoral factors listed in the claim (e.g. the imbalance of one or more neurohumoral factors associated with memory, etc.).
Regarding claim 6, DenBoer in view of Slepian teaches the claimed limitations as discussed above per claim 5.
Claim 6 is directed to an optional neurohumoral factor (“wherein the at least one neurohumoral change in the patient includes at least one of neurogenesis in the patient's hippocampus, antiinflammation, anti-stress, or anti-depression”), which claim 5 does not necessarily require. 
e.g. the modified system already presents one or more mental and/or physical activities that the patient must perform, such as activities that improve the patient’s memory by affecting neurohumoral factors associated with memory, etc., an wherein such activities treat the imbalance of at least one or more of the neurohumoral factors).  
  Regarding claim 7, DenBoer in view of Slepian teaches the claimed limitations as discussed above per claim 6.
Similarly, claim 7 is directed to an optional limitation (“wherein the at least one instruction further comprises instructions for the execution environment setting, the lifestyle change, or the learning, and the at least one instruction is associated with the neurogenesis in the patient's hippocampus to treat at least one   of the sex steroid hormone imbalance, the IGF-2 decrease, the β-catenin degradation, the BAG1 inactivation, or the CREB inactivation”). Particularly, given the context of the term “at least one of”, claim 4 does not necessarily require the digital instructions to include “the execution environment setting, the lifestyle change, or the learning”, since it is merely optional to have the above elements. 
Nevertheless, claim 7 is directed to the content (topic) of the instruction being presented; and therefore, it is nonfunctional descriptive matter. 
Moreover, given the teaching of DenBoer regarding generating one or more instructions to the patient to perform an activity ([0080], [0092], [094]), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify DenBoer’s system; for example, by incorporating one or more desired information/instructions to be presented to the patient based on the 
Regarding claim 8, DenBoer in view of Slepian teaches the claimed limitations as discussed above per claim 6.
Claim 8 is also directed to an optional limitation (“wherein the at least one instruction further comprises instructions for the execution environment setting or the learning, and the at least one instruction is associated with the anti-stress to treat the corticosteroids increase”) since, given the claim language “at least one of”, claim 4 does not necessarily require the one or more digital instructions to include “the execution environment setting or the learning”. 
Nevertheless, claim 8 is directed to the content (topic) of the instruction being presented; and therefore, it is nonfunctional descriptive matter. 
In addition, DenBoer already teaches the process of generating one or more instructions to the patient to perform an activity ([0080], [0092], [094]); and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify DenBoer’s system; for example, by incorporating one or more desired information/instructions to be presented to the patient based on the type of mental and/or physical activity that the patient is required to perform, so that the patient would have a better chance correctly perform the activity. 
Regarding claim 9, DenBoer in view of Slepian teaches the claimed limitations as discussed above per claim 6.
Claim 9 is also directed to an optional limitation (“wherein the at least one the at least one instruction further comprises instructions for the exercising, and the exercising is associated with the anti-inflammation to treat the increase in inflammation factors”) since, exercising”. 
Nevertheless, claim 9 is directed to the content (topic) of the instruction being presented; and therefore, it is nonfunctional descriptive matter. 
In addition, as already discussed above DenBoer teaches that the system evaluates the patient’s mental condition, such as cognitive ability ([0076] to [0079]); and thereby the system presents information (e.g. one or more activities ) to the patient in order to improve the patient’s mental condition ([0094], [0099]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify DenBoer’s system; for example, by incorporating additional exercises or activities that are helpful to improve one or more mental conditions (e.g. anxiety or stress, etc.); and wherein the system further presents, based on the evaluation of the patient’s mental state, information to the patient regarding one or more mental and/or physical activities that the patient must perform (e.g. virtual and/or outdoor activities that improve the patient’s mental condition by affecting neurohumoral factors associated with anxiety or stress, etc.), so that the patient would have a further opportunity to alleviate one or more mental conditions that negatively affect his/her life. 
Regarding claim 10, DenBoer in view of Slepian teaches the claimed limitations as discussed above per claim 6.
Claim 10 is also directed to an optional limitation (“wherein the at least one instruction further comprises instructions for   the execution environment setting, or the being affirmative, and the at least one instruction is associated with the anti-depression to treat the neurohormone decrease”) since claim 4 does not necessarily require the one or the execution environment setting, or the being affirmative”. 
Nevertheless, claim 10 is directed to the content (topic) of the instruction being presented; and therefore, it is nonfunctional descriptive matter. 
In addition, DenBoer already teaches the process of generating one or more instructions to the patient to perform an activity ([0080], [0092], [094]); and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify DenBoer’s system; for example, by incorporating one or more desired information/instructions to be presented to the patient based on the type of mental and/or physical activity that the patient is required to perform, so that the patient would have a better chance correctly perform the activity. 
Regarding claim 11, D DenBoer in view of Slepian teaches the claimed limitations as discussed above per claim 1.
DenBoer further teaches, receiving a result of the patient's performance of the one or more digital instructions that were repeated by the patient predetermined multiple times; and generating, based on the result, one or more digital instructions to treat at least one imbalance of the plurality of neurohumoral factors ([0094], [0095] lines 25-34: e.g. the system already sets the amount of retries permitted for a given exercise/instruction; and wherein, when the patient reaches the set amount of retries (i.e. when the patient repeats one or more of the digital instructions predetermined multiple times), the system generates the next exercise/instruction).
It is again worth to note that such exercise, which actively engages the patient, normally affects one or more neurohumoral factors in the body; wherein the exercise affects the imbalance, or causes changes, in one or more neurohumoral factors (e.g. the neurohumoral factors associated with attention; the neurohumoral factors associated with memory, etc.).
Regarding claim 12, DenBoer in view of Slepian teaches the claimed limitations as discussed above per claim 1. 
DenBoer further teaches, the one or more digital therapeutics is performed by a wireless transmit/receive unit (WTRU) ([0058]: e.g. the patient’s device, which is in the form of smartphone, laptop, or smartwatch, etc., is construed as the wireless transmit/receive unit).
Regarding claim 13, DenBoer teaches the following claimed limitations: a method of treating a subject having mild cognitive impairment (MCI) or dementia by one or more digital therapeutics, the method comprising: administering, by the subject, the one or more digital therapeutics to improve a plurality of factors that cause the MCI or the dementia of the subject, wherein the one or more digital therapeutics comprise first one or more digital instructions that include an instruction for an achievement task, ([0055], [076], [0080], [0092]: e.g. a system/method for assessing and enhancing cognitive abilities of a patient; wherein the system dynamically determines, based on the patient’s initial cognitive ability/score (such as the patient scoring 21 [or less] out of 30 points, etc.), one or more cognitive exercises/instructions that are useful to improve the patient’s cognitive capability. It is worth noting that the cognitive assessment evaluates various factors relating to MCI or dementia; such as: visuospatial function, memory, attention, etc., and therefore, the cognitive exercises/instructions being presented to the patient improve a plurality of factors that cause the MCI or the dementia of the patient. In addition, one or more of the activities already comprise an instruction for an achievement of a task; such as requiring the patient to link letters/numbers, etc.); generating one or more digital instructions to treat at least one imbalance of the plurality of factors based on the at least one [factor] change the adherence ([0094], e.g. based on the patient’s cognitive result, the system dynamically determines additional cognitive exercises to be presented to the patient). 
DenBoer does not explicitly describe the factors in terms of neurohumoral factors, wherein at least one neurohumoral change among the plurality of neurohumoral factors occurring is detected because of the patient's performance of the one or more digital instructions; detecting the patient's adherence to the one or more digital instructions by at least one sensor selected from the group consisting of “a gyroscope, an accelerometer . . . a humidity sensor”.
It is worth noting that neurohumoral factors are natural conditions of the body; and wherein performing a mental and/or physical activity inherently affects one or more of the neurohumoral factors; such as, causing an imbalance or change in one or more of neurohumoral factors. 
In this regard, DenBoer first determines the patient’s cognitive state; such as (i) presenting one or more questions to the patient in order to gather data specific to the patient (e.g. the patient’s background, personality traits, etc.), (ii) presenting an initial cognitive assessment to determine the patient’s condition (e.g. one or more assessments to test the patient’s visuospatial function, memory, attention, etc.) ([0076] to [0079]). Furthermore, based on the evaluation of the data gathered above, DenBoer presents information regarding one or more exercises that help the patient to improve his/her cognitive capabilities ([0094], [0099]; also FIG 10B to FIG 10E).
In addition, Slepian discloses a system that provides a patient with a therapy (e.g. activities to be performed) in order to treat the patient’s condition(s), such as a condition(s) that the patient or a health professional identified ([0011]; [0039]), wherein 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of DenBoer in view of Slepian; for example, by incorporating one or more sensors in order to determine activities related to a treatment/therapy that the patient has performed; and wherein the system further updates the treatment/therapy based on various data gathered regarding the patient (input provided by the patient and/or a clinician; data received from one or more of the sensors, etc.), in order to provide one or more mental and/or physical activities that are more pertinent to improve the patient’s conditions (e.g. virtual and/or outdoor activities that improve the patient’s memory by affecting neurohumoral factors associated with memory; virtual and/or outdoor activities that improve the patient’s attention by affecting neurohumoral factors associated with attention, etc.), so that the patient would have a better chance to easily improve his/her cognitive ability in reasonable amount of time.
Regarding claim 14, DenBoer in view of Slepian teaches the claimed limitations as discussed above per claim 13.
Claim 14 is merely listing one or more of the biological elements normally found in the body (“wherein the plurality of neurohumoral factors includes at least one of sex steroid hormone, insulin-like growth factor-2 (IGF-2), β-catenin in Wnt signaling, Bcl-2-associated athanogene 1 (BAG 1), cAMP response element-binding protein (CREB), inflammation factors, corticosteroids that include cortisol and glucocorticoid, or neurohormones that include dopamine, noradrenaline, and somatostatin”).
As already discussed per claim 13, the type of mental and/or physical activities that the patient is performing normally affects one or more of the biological elements in the body (e.g. neurohumoral factors associated with memory; neurohumoral factors associated with attention, etc.). Accordingly, the discussion presented per claim 13 already addresses claim 14.
Regarding claim 15, DenBoer in view of Slepian teaches the claimed limitations as discussed above per claim 13.
DenBoer further teaches, wherein the first one or more digital instructions further includes at least one of an execution environment setting, a lifestyle change, learning, exercising, or being affirmative ([0080], [0092], [0099]: e.g. the system presents to the patient at least instruction relating to exercising, etc.).
Nevertheless, claim 15 is directed to the content (topic) of the instruction being presented; and therefore, it is nonfunctional descriptive matter. 
Regarding claim 16, DenBoer in view of Slepian teaches the claimed limitations as discussed above per claim 13.
Claim 16 is also listing one or more of the biological elements found in the body (“wherein the at least one imbalance of the plurality of neurohumoral factors includes at least one of a sex steroid hormone imbalance, a IGF-2 decrease, a β-catenin degradation, a BAG 1 inactivation, a CREB inactivation, an increase in inflammation factors, a corticosteroids increase, or a neurohormone decrease”). 
DenBoer’s system presents information to the patient regarding one or more mental and/or physical activities that the patient must perform; such as: virtual and/or outdoor activities that improve the patient’s memory by affecting neurohumoral factors associated with memory; virtual and/or outdoor activities that improve the patient’s attention by affecting neurohumoral factors associated with attention, etc.  Accordingly, the above treats the imbalance of at least one or more of the neurohumoral factors listed in the claim (e.g. the imbalance of one or more neurohumoral factors associated with memory, etc.).
Regarding claim 17, DenBoer in view of Slepian teaches the claimed limitations as discussed above per claim 13.
DenBoer teaches receiving, by the subject, based on a result of performing the first one or more digital instructions, a second one or more digital instructions; and performing, based on the result, the second one or more digital instructions to treat at least one imbalance of the plurality of neurohumoral factors ([0094], [0095] lines 25-34: e.g. the system sets the amount of retries permitted for a given exercise/instruction; and wherein, when the patient reaches the set amount of retries (i.e. based on a result of performing the first one or more digital instructions), the system generates the next exercise/instruction. Accordingly, the next exercise/instruction corresponds to the second one or more digital instructions).
It is again worth to note that such exercise, which actively engages the patient, normally affects one or more neurohumoral factors in the body; wherein the exercise 
affects the imbalance, or causes changes, in one or more neurohumoral factors (e.g. the neurohumoral factors associated with attention; the neurohumoral factors associated with memory, etc.).
DenBoer in view of Slepian teaches the claimed limitations as discussed above per claim 1.
Each of the following limitations ,“the one or more digital instructions further comprise an instruction for an execution environment setting, the execution environment setting includes brightness, coziness, or comfort” (per claim 21); “the one or more digital instructions further comprise an instruction for a lifestyle change, the lifestyle change includes new experience, traveling, or sex hormone balance recovery” (per claim 22); and “the one or more digital instructions further includes instructions for an execution environment setting, a lifestyle change, learning, exercising, and being affirmative” (per claim 23), is directed to the content (topic) of the instruction being presented; and therefore, each of claims 21 to 23 is directed to nonfunctional descriptive matter. 
Moreover, given the teaching of DenBoer regarding the process of generating one or more instructions to the patient to perform an activity ([0080], [0092], [094]), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify DenBoer’s system; for example, by incorporating one or more desired information/instructions to be presented to the patient based on the type of mental and/or physical activity that the patient is required to perform, etc., so that the patient would have a better chance correctly perform the activity. 
Regarding claim 24 , DenBoer teaches the following claimed limitations: a method of treating a patient with mild cognitive impairment (MCI) or dementia by one or more digital therapeutics, the method comprising: administering the one or more digital therapeutics to the patient to improve a plurality of factors that cause the MCI or the dementia of the patient ([0055], [076], [0080], [0092]: e.g. a system/method for assessing and enhancing cognitive abilities of a patient; wherein the system dynamically determines, based on the patient’s initial cognitive ability/score, one or more cognitive exercises/instructions that are useful to improve the patient’s cognitive capability. It is worth noting that the cognitive assessment evaluates various factors relating to MCI or dementia; such as: visuospatial function, memory, attention, etc., and therefore, the cognitive exercises/instructions being presented to the patient improve a plurality of factors that cause the MCI or the dementia of the patient), and generating one or more digital instructions to treat at least one imbalance of the plurality of factors based on the adherence ([0094], [0099]; e.g. based on the patient’s cognitive result, the system dynamically determines additional cognitive exercises to be presented to the patient).
DenBoer does not explicitly describe the factors in terms of neurohumoral factors; detecting the patient's adherence to the one or more digital instructions by at least one sensor selected from the group consisting of “a gyroscope, an accelerometer, a hall effect sensor . . . a humidity sensor”.
It is worth noting that neurohumoral factors are natural conditions of the body; and wherein performing a mental and/or physical activity inherently affects one or more of the neurohumoral factors; such as, causing an imbalance or change in one or more of neurohumoral factors. 
In this regard, DenBoer first determines the patient’s cognitive state; such as (i) presenting one or more questions to the patient in order to gather data specific to the patient (e.g. the patient’s background, personality traits, etc.), (ii) presenting an initial cognitive assessment to determine the patient’s condition (e.g. one or more assessments to test the patient’s visuospatial function, memory, attention, etc.) ([0076] to [0079]). Furthermore, based on the evaluation of the data gathered above, DenBoer presents 
In addition, Slepian discloses a system that provides a patient with a therapy (e.g. activities to be performed) in order to treat the patient’s condition(s), such as a condition(s) that the patient or a health professional identified ([0011; [0039]), wherein the system also determines, via information gathered from one or more sensors ([0050] to [0053]), the user’s responses to the treatment/therapy, wherein one or more of the sensors detect one or more bodily factors, including neurological and neurohumoral responses ([0084], [0085]); and furthermore, the system provides updated treatment based on the various data gathered above regarding the patient ([0061] to [0063]; [0088]; [0089]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of DenBoer in view of Slepian; for example, by incorporating one or more sensors in order to determine activities related to a treatment/therapy that the patient has performed; and wherein the system further provides one or more treatments or therapies based on various data gathered regarding the patient (e.g. input provided by the patient and/or a clinician; data received from one or more of the sensors, etc.), in order to provide one or more mental and/or physical activities that are more pertinent to improve the patient’s conditions (e.g. virtual and/or outdoor activities that improve the patient’s memory by affecting neurohumoral factors associated with memory; virtual and/or outdoor activities that improve the patient’s attention by affecting neurohumoral factors associated with attention, etc.), so that the patient would have a better chance to easily improve his/her cognitive ability in reasonable amount of time.
DenBoer 2016/0321945.
Regarding claim 18, DenBoer teaches the following claimed limitations: an apparatus for use by a subject having mild cognitive impairment (MCI) or dementia (([0055]: e.g. a system for assessing and enhancing the cognitive abilities of a patient, wherein the system is implements a computing device), the apparatus comprising: a processor configured to generate one or more digital therapeutics to improve a plurality of factors that cause the MCI or the dementia of the subject ([0058] lines 8-14; [0079]; [0099]: e.g. the computing device is in the form of smartphone, laptop, or smartwatch, etc., and thus it already implements a processor. Furthermore, the system generates, based on assessed cognitive ability, one or more exercises/instructions to improve the patient’s cognitive ability. The cognitive assessment already evaluates various factors relating to MCI or dementia; such as visuospatial function, memory, attention, etc., and therefore, the cognitive exercises/instructions being presented to the patient improve a plurality of factors that cause the MCI or the dementia of the patient). 
Although DenBoer does not explicitly describe the factors in terms of  neurohumoral factors, wherein “the one or more digital therapeutics comprise one or more digital instructions that are generated to treat at least one imbalance of the plurality of neurohumoral factors based on at least one neurohumoral change among the plurality of neurohumoral factors by the subject's performance of the one or more digital instructions”, neurohumoral factors are inherently affected by the type of mental and/or physical activity that a subject is performing, thereby affecting the imbalance or change in one or more neurohumoral factors. 
DenBoer’s system first determines the patient’s cognitive state, wherein the system: (i) presents one or more questions to the patient in order to gather data specific to the patient (e.g. the patient’s background, personality traits, etc.), (ii) presents an initial cognitive assessment to determine the patient’s condition (e.g. one or more assessments to test the patient’s visuospatial function, memory, attention, etc.) ([0076] to [0079]); and wherein, based on the evaluation of the data gathered above, the system further presents one or more cognitive exercises that help the patient to improve his/her cognitive capabilities ([0094], [0099]; also FIG 10B to FIG 10E).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify DenBoer’s system; for example, by incorporating additional mental and/or physical activities that are helpful to improve the patient’s one or more mental conditions; and wherein the system further presents, based on the evaluation of the patient’s mental state, information to the patient regarding one or more mental and/or physical activities that the patient must perform (e.g. virtual and/or outdoor activities that improve the patient’s memory by affecting neurohumoral factors associated with memory; virtual and/or outdoor activities that improve the patient’s attention by affecting neurohumoral factors associated with attention, etc.), so that the patient would have a better chance to easily improve his/her cognitive ability in reasonable amount of time.
Regarding claim 19, DenBoer teaches the claimed limitations as discussed above per claim 18.

DenBoer further teaches, the processor is further configured to generate, based on the subject's performance of the one or more digital instructions, second one or more digital instructions to treat at least one imbalance of the plurality of neurohumoral factors of the subject ([0094], [0095] lines 25-34: e.g. the system sets the amount of retries permitted for a given exercise/instruction; and wherein, when the patient reaches the set amount of retries (i.e. based on the subject's performance of the one or more digital instructions), the system generates the next exercise/instruction. Accordingly, the next exercise/instruction corresponds to the second one or more digital instructions). 
The above exercise, which actively engages the patient, normally affects one or more neurohumoral factors in the body; wherein the exercise affects the imbalance, or causes changes, in one or more neurohumoral factors (e.g. the neurohumoral factors associated with attention; the neurohumoral factors associated with memory, etc.).
●	Claim 20 is rejected under 35 U.S.C.103 as being unpatentable over DenBoer 2016/0321945 in view of Joao 2015/0161330.
Regarding claim 20, DenBoer teaches the claimed limitations as discussed above per claim 18.
a transmitter configured to transmit, to another apparatus of a medical entity, a result of the subject's performance of the one or more digital instructions; and a receiver configured to receive, from the another apparatus, second one or more digital therapeutics that includes second one or more digital instructions generated based on the result in order to treat at least one imbalance of the plurality of neurohumoral factors.

Joao discloses a system that allows a patient to interact with one or more electronic activities using electronic device, wherein the system identifies one or more results or diagnosis based on the patient’s interactions ([0286], [0287]); and the system further transmits the patient’s result to a healthcare professional; and wherein the healthcare professional to prescribes one or more electronic activities to treat the patient’s the patient ([0296], [0307], [0308]).
The electronic activities implied above, such as digital puzzles, etc., which are types of activities that actively engage the patient, normally affects one or more neurohumoral factors in the body; wherein the exercise affects the imbalance, or causes changes, in one or more neurohumoral factors (e.g. the neurohumoral factors associated with attention; the neurohumoral factors associated with memory, etc.).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of DenBoer in view of Joao; for example, by incorporating an algorithm that transmits, via the Internet, one or more of the patient’s performance data to a healthcare provider (e.g. a therapist, a doctor, etc.); and wherein the healthcare provider prescribes, based on the patient’s performance data,  one or more additional exercises/instructions to the patient, so that the patient would have a better chance to easily regain and/or improve his/her cognitive abilities.  
Response to Arguments.
8.	Applicant’s arguments directed to the prior art have been fully considered (the arguments filed on 01/03/2022). Applicant is asserting the amendment made to claims 1 and 13. However, new ground of rejection is presented in this current office-action due 
Conclusion

Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715